Paul J. Morrison Johnson County District Attorney Johnson County Courthouse P.O. Box 728 Olathe, Kansas  66051
Dear Mr. Morrison:
You request our opinion regarding whether the sex offender registration act [K.S.A. 22-4901 et seq.], as amended by L. 1994, ch. 107] applies to juvenile offenders.  This act requires "sex offenders" to register with the county sheriff's office 15 days before coming into a county where the offender resides.  K.S.A. 1993 Supp. 22-4904, as amended by L. 1994, ch. 207, sec. 3.  The act only applies to a "sex offender" which is defined as "any person who is convicted of any sexually violent crime."  K.S.A. 1993 Supp. 22-4902, as amended by L. 1994, ch. 107, sec. 2.
In Kansas, a juvenile proceeding is a civil proceeding of a preventive nature totally divorced from any criminal implications. K.S.A. 38-1601. A design of juvenile law is to avoid charging the juvenile offender with a crime thus making inappropriate the application of criminal laws.State, ex rel. v. Owens, 197 Kan. 212 (1966); State v. Muhammad,237 Kan. 850, 854 (1985). Consequently, it is our opinion that the sex offender registration act does not apply to a juvenile who has been adjudicated a juvenile offender under the juvenile offender code because of acts which, if done by an adult, would constitute the commission of a sexually violent crime as defined at K.S.A. 1993 Supp. 22-4902(b), as amended by L. 1994, ch. 107, sec. 2.
Our conclusion is buttressed by the references in the act to "convictions" (see K.S.A. 1993 Supp. 22-4907 and 22-4906, as amended by L. 1994, ch. 107, sec. 5) and the legislative history which reveals no intent to include juvenile offenders.
However, there are circumstances under which a juvenile may be prosecuted as an adult, which prosecution may result in a "conviction" that would trigger the registration requirements of the act.  (See
K.S.A. 1993 Supp. 38-1602(b)(3), (4), (5), (6), (7), as amended by L. 1994, chs. 270, 282, 337.  If the juvenile is prosecuted as an adult and convicted for a sexually violent crime then he or she will be subject to the sex offender registration act.
Summarizing, it is our opinion that the sex offender registration act does not apply to a juvenile who has been adjudicated a juvenile offender pursuant to the juvenile offender code because of acts which if done by an adult would constitute the commission of a sexually violent crime. However, if a juvenile is prosecuted as an adult and the prosecution results in a conviction for a sexually violent crime, the juvenile will be required to register under the act.
Very truly yours,
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Mary Feighny Assistant Attorney General
RTS:JLM:MF:jm